Citation Nr: 1507667	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-27 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2013.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to the Veteran's period of active duty; sensorineural hearing loss was not exhibited within the first post service year.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in August 2010.  See id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment records from private treatment providers.  The evidence of record also contains the report of an examination requested by VA and performed in June 2011.  The Board finds that the VA examination report is thorough and contains sufficient information to adjudicate the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days, and if an organic disease of the nervous system became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Regarding service connection for bilateral hearing loss in particular, the Board notes that service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim. The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran contends that he has hearing loss that is etiologically related to his time in service.  Service treatment records reflect that at the Veteran's entrance medical examination, conducted in October 1959, he underwent audiometric testing (measured in ISO units).  At that time, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-10 (0)
-10 (0)
0 (5)
LEFT
0 (15)
0 (10)
-5 (5)
0 (10)
0 (5)

(Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those figures are on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

No complaints of or treatment for hearing loss are present in the Veteran's service treatment records.  At his August 1963 separation examination, the Veteran made no mention of any problems with hearing.  The Veteran did report a history of ear nose or throat trouble, and specifically referred to a tonsillectomy and nasal fracture prior to service.  At that time, report of audiological examination (measured in ISO units) revealed pure tone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
0 (10)
5 (10)
LEFT
0 (15)
-5 (5)
-5 (5)
-5 (5)
0 (5)

Post-service records reflect bilateral hearing loss during workplace evaluations conducted in February 1986 and December 1991.  These records reflect that the Veteran was exposed to acoustic trauma in service, but no etiological opinion was provided.  He also submitted a letter from a private audiologist in June 2010.  In that letter, the audiologist noted that the Veteran currently experienced bilateral hearing loss and stated that it is as likely as not that his hearing loss is related to service.  However, the audiologist offered no rationale for this opinion.
The Veteran underwent VA examination in June 2011.  Report of the audiological examination conducted at that time reflects that the VA audiologist reviewed the Veteran's claims file and conducted audiometric testing, which revealed bilateral hearing impairment under 38 C.F.R § 3.385.  The examiner noted the Veteran's contention that he had been exposed to acoustic trauma during service and diagnosed the Veteran with sensorineural hearing loss bilaterally.  Acknowledging the Veteran's exposure to noise while in service, the examiner nevertheless concluded that it was not at least as likely as not that the Veteran's current hearing loss resulted from the acoustic trauma he suffered in service.  She based her opinion on the Veteran's normal audiometric testing at the time of his separation from service, as well as the fact that no "standard threshold shifts" in hearing acuity had occurred during his time on active duty.  The examiner cited to the current state of medical knowledge concerning acoustic trauma and onset of hearing loss in finding that any etiological relationship was doubtful.

The Veteran has stated on several occasions, including at his September 2013 hearing before the undersigned Veterans Law Judge, that he believes his bilateral hearing loss is due to the loud noises he was exposed to while working as an aircraft mechanic while on active duty.  He has also stated at that hearing that he does not recall being given a medical or audiological examination at the time of his separation from active duty. 

Upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has bilateral hearing loss that is etiologically linked to his time in service.

In so finding, the Board places the greatest probative weight on the June 2011 VA examiner's finding that the Veteran does not have bilateral hearing loss that began in or is otherwise linked to service.  In so finding, the Board notes first that the June 2011 VA examination contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the VA examiner conducted not only a thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current bilateral hearing loss is etiologically linked to his time in service.  Although it is clear that the Veteran does in fact suffer from bilateral hearing loss currently, the June 2011 VA examiner specifically found, upon extensive record review and examination, that his current bilateral hearing loss is not etiologically linked to service.  As detailed, the examiner opined that the Veteran's current hearing loss is not due to military noise exposure.  The examiner based this opinion on a thorough review of the claims folder, to include normal hearing found on separation from service and no standard threshold shifts demonstrated during the Veteran's period of active duty.  The opinion of the June 2011 VA examiner leads to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998). 

In so finding, the Board acknowledges that there is an opinion in the file that purports to offer a link between the Veteran's current bilateral hearing loss and service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the June 2011 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the assessments of the private audiologist in June 2010.  In so finding, the Board notes that the private audiologist did not have access to the Veteran's service treatment records, relying only on the Veteran's report of in-service noise exposure.  More importantly, however, the June 2010 private opinion is unsupported by any rationale to explain the audiologist's opinion.  This evidence is outweighed by the medical evidence from the VA examiner's well-reasoned opinion, based on both the Veteran's reported history and the medical records, that the Veteran's currently diagnosed bilateral hearing loss is not linked to service.

Given the failure of the private audiologist to provide any rationale for her opinion, and in light of the well-reasoned opinion offered by the VA examiner in June 2011, which relied on consideration of the Veteran's entire medical history, the Board finds the statement reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The June 2011 VA examiner provided a report that fully considered the Veteran's history, set out her findings in detail, and contained thoroughly articulated reasons for her conclusions.  Thus, the Board relies upon the June 2011 VA examiner's opinion in making its determination.  As discussed above, the VA examination specifically addressed causation, clearly indicating that the Veteran's current bilateral hearing loss is not related to service.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on examination of the Veteran and her medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the June 2011 VA examiner's opinion is of greater weight.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to auditory problems is commonly known.  The Veteran's claim that his hearing loss is related to noise exposure in service has some tendency to make a nexus more likely than it would be without such assertions.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran has offered only conclusory statements regarding the relationship between his in-service experiences and a current bilateral hearing loss.  In contrast, the VA examiner, who is a medical professional, took into consideration all the relevant facts in providing her opinions, to include the Veteran's reported in-service complaints and the current nature of his bilateral hearing loss.  Therefore, the Board accords greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.  The examiner is a medical professional and was able to review the entire record, including the Veteran's history and contentions.

In so finding, the Board acknowledges the Veteran's statement at the September 2013 hearing before the undersigned Veterans Law Judge that he was not given an audiological examination at the time of his separation from active duty.  It is understandable that the Veteran does not recall details of a medical evaluation that took place approximately 50 years earlier.  The Board finds persuasive the fact that the Veteran's separation reports of medical history and examination, dated in August 1963, contain specific audiometric readings presumably conducted at the time the reports were completed.  This medical information-provided contemporaneously with his time on active duty-contradicts the Veteran's later statement that he does not recall having undergone physical or audiometric evaluation at the time of his separation from service.  The audiometric readings provided on the Veteran's August 1963 medical examination report are more credible than the recent recollections of the Veteran of this remote event made in the context of a claim for monetary benefits.  The medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  The Board finds this opinion the most probative evidence regarding the etiology of the Veteran's hearing loss.  The preponderance of the evidence of record is against the Veteran's claim of service connection for hearing loss.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


